                  Case 1:20-cv-00106-MKV Document 28 Filed 06/14/21 Page 1 of 1

                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 

                                                                                        Direct: (212) 784-2403
                                                                                      rgiacovas@lpgmlaw.com


                                                                      May 28, 2021
        By ECF
        Hon. Mary Kay Vyskocil
        United States District Judge
        Southern District of New York
        500 Pearl Street, Room 2230
        New York, NY 10007

                Re:     Jamal Hammoud v. Société Générale de Banque au Liban (20 Civ. 00106
                        (MKV))


        Dear Judge Vyskocil:
                We represent the plaintiff Jamal Hammoud and have received today’s Order from the Court
        regarding the briefing schedule. We write to respectfully request reconsideration of the Court’s
        Order. As reflected in the pre-motion letter from defendant’s counsel, the parties agreed upon a
        briefing schedule that had provided equal time for the parties to file their opening and opposing
        briefs: June 9 (opening brief) and July 14 (opposing brief), with the reply on July 29.
                The Court’s Order has had the effect of lengthening the defendant’s time to make its motion
        to dismiss by a week (which has provided defendant with eight weeks from the April 22 filing of
        the amended complaint to make its motion) and cut back plaintiff’s time to oppose by nearly two
        weeks, to July 2. Insofar as my co-counsel, Jacob Englander and I have other matters during the
        two weeks allotted by the Court (including an all-day mediation, oral argument before a FINRA
        panel and SEC testimony), Plaintiff respectfully requests an adjustment of the schedule to provide
        Plaintiff with 30 days (until July 18) in which to file its opposition. Defendant has no objection to
        the requested extension.
                We thank the Court for its consideration of this request.


3ODLQWLII VUHTXHVWIRUDQH[WHQVLRQRIVHYHUDOZHHNVWRILOH
LWVRSSRVLWLRQEULHILV*5$17(''HIHQGDQW VPRWLRQLV              Respectfully submitted,
GXH-XQH3ODLQWLII VUHVSRQVHLVGXH-XO\       /s/ Robert A. Giacovas
DVWKHGDWH3ODLQWLIIUHTXHVWHGLVD6XQGD\'HIHQGDQW VUHSO\
LVGXH-XO\1RIXUWKHUH[WHQVLRQVRIWKLVEULHILQJ        Robert A. Giacovas
VFKHGXOHZLOOEHJUDQWHGDEVHQWH[WUDRUGLQDU\FLUFXPVWDQFHV
        cc:                         ( y ECF))
                Defendant’s Counsel (by

       -XQH                                      1
